Title: To Thomas Jefferson from Isaac Mitchell, 22 December 1807
From: Mitchell, Isaac
To: Jefferson, Thomas


                        
                            
                        
                        
                     His Excellency Thomas Jefferson Esq
                     
                        
                           
                           To the Editor of the Republican Crisis,
                           
                           Dr.
                        
                        
                           The
                           “Republican Crisis,” from No. 1
                               Vol. 1
                           
                           }
                           3.00
                        
                        
                           
                           to No.  104
                               Vol. 1
                           
                        
                     
                  
                  
                     Decr. 22 1807
                  
                  
                     Recd. Payt. for I. Mitchell
                  
                        
                            Backus & Whiting Agents
                         
                    